*386On Motion to Dismiss.
Tlio opinion of the Court was delivered by
Levy, J.
Appellee moves to dismiss this appeal, for the reason that this Court is without jurisdiction, rations mateiiw, the amount in dispute not exceeding one thousand dollars.
The suit is a possessory action, in which plaintiff seeks'to be restored to the possession of a certain tract of land, of which he has been disturbed and evicted by defendant, and further claims damages in the sum of two hundred and thirty dollars, and one hundred and eighty dollars for rent, and fifty dollars for attorney’s fees, amounting in the aggregate to four hundred and sixty dollars.
In his answer, defendant claims in reconvoution as damages, nine hundred dollars, as follows: In the threatening by plaintiff to take possession of his stock and crops, in $150; in $250 attorney’s fees in defending this suit, and $500 exemplary damages for slander of title and annoyance and trouble attendant upon tho institution of the suit. He further alleges that the possession of the laud is worth fifteen hundred dollars.
Defendant’s right to recover on this reconventional demand must be governed by the prayer for damages made in his answer. Tho amount of damages claimed by him, and the causes giving rise thereto, are specifically set forth and cannot be supplemented by more allegations of the value of the land; but there is an allegation that tho value of the possession is $1,500, and, therefore, the case is within our jurisdiction on appeal.
The motion to dismiss is denied.